Citation Nr: 0927153	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder claimed as 
due to personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision in which 
the RO, inter alia, denied the Veteran's claim for service 
connection for PTSD due to personal assault.  The Veteran 
filed a notice of disagreement (NOD) in October 2002, and the 
RO issued a statement of the case (SOC) in December 2002.  
The appellant filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2003.

In February 2004, the Board remanded this matter to the RO 
for further action. After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the April 2005 supplemental SOC 
(SSOC)) and returned this matter to the Board.

In May 2006, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional evidentiary and procedural development.  After 
accomplishing the requested actions, the AMC continued the 
denial of the claim (as reflected in the August 2007 SSOC) 
and returned this matter to the Board for further appellate 
consideration.

In a January 2008 decision, the Board denied the Veteran 
service connection for PTSD.  The Veteran, in turn, appealed 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In November 2008, counsel for VA's Secretary 
and the Veteran's attorney (the parties) filed a Joint Motion 
for Remand with the Court.  By Order dated later that month, 
the Court granted the motion, vacating the Board's decision 
and remanding the matter to the Board for further proceedings 
consistent with the Joint Motion.

The record reflects that the Veteran was represented by Eric 
A. Gang, a private attorney, before the Court, as reflected 
by a May 2008 Power of Attorney agreement.  The American 
Legion has continued representation of the Veteran before the 
Board, as reflected in a July 2001 VA Form 21-22 (Appointment 
of Veterans Service Organization as Claimant's 
Representative).
 
In March 2009,  the Veteran submitted additional medical 
evidence in March 2009, along with a signed waiver of her 
right to have this evidence initially considered by the RO.  
See 38 C.F.R. §20.1304 (2008).

For the reasons expressed below, the matter on appeal 
(recharacterized as reflected on the title page) is being 
remanded to the RO, via the AMC, for additional action.  VA 
will notify the appellant when further action, on her part, 
is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.

The Veteran's service treatment records reflect that she was 
assaulted by her then boyfriend in May 1985.  He hit her with 
his fist over the left side of her face and arm while she was 
pregnant.  In February 1986, she complained of job and 
marriage problems.  It was noted that she had questionable 
homicidal and suicidal thoughts and depressive symptoms.  A 
follow-up record reflects she was moderately depressed but 
did not have suicidal or homicidal ideation.  She was seen 
several times in March 1986  for marital  problems.  Post-
service, VA outpatient treatment records show treatment for 
dysthymia and anxiety beginning in 2001.  During a February 
2002 VA examination, she was diagnosed with dysthymia and 
later VA outpatient treatment records reflect diagnoses of 
PTSD and bipolar disorder at various times during this 
appeal.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In the Joint Motion, the parties noted that the Board did not 
adequately ensure compliance with its February 2004 remand 
directives.  In this regard, in February 2004, the Board 
directed the RO to provide the Veteran with a VA examination 
in order to determine the nature and severity of any 
psychiatric illness, to include PTSD.  If an acquired 
psychiatric disorder other than PTSD was diagnosed, the 
examiner was asked to provide an opinion as to whether the 
disorder was related to the Veteran's military service.  

The report of the February 2004 VA examination reflects that 
the Veteran was diagnosed with bipolar disorder, not 
otherwise specified (NOS) and anxiety disorder, NOS (on Axis 
I), as well as  borderline personality disorder, NOS (on Axis 
II).  The examiner stated that the Veteran did not quite meet 
the criteria for bipolar disorder, but was given a diagnosis 
of bipolar disorder, NOS, based on depressed mood and 
irritability.  While the examiner further stated that the 
Veteran did not meet the criteria for PTSD, unfortunately, 
the examiner did not render an opinion as to the relationship 
between any other acquired psychiatric disorder-
specifically, bipolar disorder or anxiety disorder-and the 
Veteran's military service.  Hence, remand, consistent with 
Stegall, is warranted. 

In expanding the claim on appeal to encompass psychiatric 
disorders other than PTSD, the Board is also cognizant of the 
recent decision of the Court in  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In Clemons, the Court found that the Board 
erred in not considering the scope of the Veteran's claim for 
service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record (in that case, diagnoses of 
anxiety disorder and schizoid disorder).  In its January 2008 
decision, the Board only considered the Veteran's claim with 
respect to the diagnosis of PTSD, without consideration of 
the other reported psychiatric disorders.  

Under these circumstances, the  RO should arrange for the 
Veteran to undergo VA examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The Veteran is 
hereby advised that failure to report for the scheduled 
examination, without good cause, may well result in denial of 
the claim (as the original claim for service connection will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Augusta VA Medical Center (VAMC) dated through January 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for any psychiatric disorder from the 
Augusta VAMC since January 2007, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  The RO's 
adjudication of the expanded claim on appeal should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim (to include, for the sake 
of efficiency, evidence submitted to the Board  in March 
2009, notwithstanding the waiver of initial RO consideration 
of that evidence).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Augusta 
VAMC all of the Veteran's records of 
psychiatric evaluation and/or treatment,  
since January 2007.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
her representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for an 
acquired psychiatric disorder, to include 
PTSD claimed due to personal assault.  The 
RO should explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA examination, by a 
psychiatrist or psychologist , at a VA 
medical facility. The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the individual  
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if deemed warranted) 
should be accomplished (with all results 
made available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should be 
reported in detail.

 If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
how the diagnostic criteria are met, 
specifically identifying the verified in-
service stressor(s) underlying the 
diagnosis, and comment upon the  link 
between  current symptomatology and the 
verified in-service stressor(s) found to be 
established by the record.  

If the Veteran is found to meet the 
diagnostic criteria for any other acquired 
psychiatric disorder (to include  bipolar 
disorder, dysthymia, and/or  anxiety 
disorder),, with respect to each such 
diagnosed disorder, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disorder was incurred in or is otherwise 
related to the Veteran's military service, 
to include any incident or complaints noted 
therein.

The examiner should set forth all 
examination findings, along with a complete 
rationale for each conclusion reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim in light of 
all pertinent evidence (to include, for 
the sake of efficiency, medical evidence 
submitted to the Board in March 2009) and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


